Citation Nr: 0315325	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-03 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational assistance paid pursuant to Chapter 35, Title 38 
of the United States Code, in the amount of $2049.75, plus 
interest.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  The appellant is the veteran's dependent 
child.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 decision of the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
that decision the Committee denied the appellant's request 
for a waiver of recovery of an overpayment of educational 
benefits in the amount of $2049.75.

This appeal was previously before the Board in January 2003, 
at which time the Board remanded the case to the RO for the 
purpose of providing the appellant the opportunity to appear 
for a hearing before a member of the Board.  The RO sent the 
appellant a supplemental statement of the case in March 2003 
in which the RO requested the appellant to clarify whether 
she still wanted a hearing.  The appellant was offered the 
opportunity of having a hearing before a member of the Board 
at the RO in Honolulu, Hawaii (the appellant resides in 
Hawaii); or, because the Board travels to Hawaii on 
relatively infrequent occasions, having a hearing before 
Honolulu RO personnel.  The appellant did not respond.  The 
Board therefore concludes that that the appellant is not 
interested in a personal hearing.


REMAND

Since the matter of a personal hearing has been disposed of, 
the Board has reviewed the file in order to determine whether 
additional evidentiary development is required.

The appellant was awarded educational assistance for 12 hours 
of attendance at the Molokai Educational Center from August 
through December 2000.  In December 2000 that educational 
institution certified that the appellant had withdrawn from 
all classes shortly before the end of the term, and that she 
had received a failing grade, an incomplete, or no credit for 
all of the classes in which she had been enrolled.  This 
information resulted in the RO's determination that the 
appellant was not eligible for educational assistance from 
August through December 2000, this creating the overpayment 
which is the subject of this appeal.

VA will not pay benefits to any eligible person for a course 
from which the eligible person withdraws or receives a non-
punitive grade which is not used in computing the 
requirements for graduation unless the provisions of this 
paragraph are met. 

(i)  The eligible person withdraws because he or she is 
ordered to active duty; or 

(ii) All of the following criteria are met: 

(A) There are mitigating circumstances; 

(B) The eligible person submits a description of the 
circumstances in writing to VA either one year from the 
date VA notifies the eligible person that he or she must 
submit the mitigating circumstances or at a later date 
if the eligible person is able to show good cause why 
the one year time limit should be extended to the date 
on which he or she submitted the description of the 
mitigating circumstances; and 

(C) The eligible person submits evidence supporting the 
existence of mitigating circumstances within one year of 
the date that evidence is requested by VA, or at a later 
date if the eligible person is able to show good cause 
why the one-year time limit should be extended to the 
date on which he or she submitted the evidence 
supporting the existence of mitigating circumstances.

	38 C.F.R. § 21.3132(d) (2002).

The documents in the claims file do not indicate that VA has 
ever notified the appellant of the need to submit a statement 
or supporting evidence regarding mitigating circumstances 
that caused her to withdraw from the classes and receive no 
credit for those classes.  The appellant did, however, 
indicate in her April 2002 substantive appeal that she had 
been unable to complete her coursework due to psychological 
problems.  In June 2002 she submitted a medical report from 
her psychiatrist showing that she was receiving treatment for 
schizophrenia, disorganized/paranoid type, from July 1999 to 
at least June 2001.

The appellant's statements, and the supporting medical 
evidence, may be sufficient to establish the existence of 
mitigating circumstances pertaining to the non-completion of 
the course work.  If such is the case, it appears that the 
law dictates that the appellant's benefits should not have 
been reduced, and an overpayment does not exist.

If a question arises as to the existence of an overpayment, 
that issue must be resolved prior to consideration of the 
issue of waiver of recovery of the overpayment.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); see also Narron v. West, 
13 Vet. App. 223 (1999) [the issues of the validity of the 
debt and waiver of recovery are inextricably intertwined].  
The Board finds, therefore, that remand of the case is 
required in order for the RO to determine the validity of the 
overpayment, in light of the appellant's evidence of 
mitigating circumstances.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to her appeal and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.	After the development of any 
additional evidence deemed to be 
appropriate, the RO should re-
adjudicate the issue of the validity 
of the overpayment of educational 
assistance, with consideration of the 
provisions of 38 C.F.R. § 21.3132(d) 
as well as evidence indicating that 
the appellant had psychiatric problems 
which caused her academic 
difficulties.  

2.	If the above-requested adjudicative 
action results in the finding that an 
overpayment does exist, the appellant 
should be requested to submit a 
current Financial Status Report.  The 
matter should be referred to the 
Committee for additional consideration 
of the factors pertaining to equity 
and good conscience.  The Committee 
should consider the medical evidence 
regarding the appellant's psychiatric 
illness and evaluate whether the 
appellant was, in fact, at fault in 
causing the overpayment.

3.  If the outcome of the claim 
remains unfavorable to the appellant, 
she should be furnished with a 
Supplemental Statement of the case and 
given an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


